Case 3:19-cv-04753-AET-TJB Document 18-13 Filed 02/20/19 Page 1 of 4 PageID: 1317




                   EXHIBIT
                      9
     Case 3:19-cv-04753-AET-TJB Document 18-13 Filed 02/20/19 Page 2 of 4 PageID: 1318
                                                                 vp~ ttce s7grF
                                                               4g. ,;n   H ~ :.,, o.~,


                                                           U     ",;'- y~
                                                                              l ~i.' ~
                                                                         ~'ate~


                                                                 ~~~




                                                State of New Jersey
PHILIP D. MURPHY                               OFFICE OF THE ATTORNEY GENERAL                                          CxURBIR S. GREWAL
     Governor                               DEPARTMENT OF LAW AND PUBLIC SAFETY                                          Attorney General

                                                         DIVISION OF LAW
SHEILA y. SLIVER                                           PO Box 45029                                            MICHELLE L. MILLER
   Lt. Goue~~r~or                                       Newark, NJ 07101                                                    Director




                                                    August 30, 2018

         VIA CERTIFIED MAIL AND ELECTRONIC MAIL
         Daniel L. Schmutter, Esq.
         Hartman & Winnicki, P.C.
         74 Passaic Street
         Ridgewood, New Jersey 07450
         dschmutter@hartmanwinnicki.com


                        Re:     Grewal v. Defense Distributed, et al.

         Dear Mr. Schmutter:

                As you are aware, this office represents Gurbir S. Grewal,
         Attorney GPnPr_a]_ for thQ State of New Jersey in the above-
         referenced matter.     It has come to our attention that Defense
         Distributed and Cody R. Wilson (collectively "Defendants") are
         no longer blocking individuals using New Jersey IP addresses
         from       being    able     to      access    https://defdist.org,
         https://defcad.com,     and    https://ghostgunner.net   (together,
         "Defendants' websites")      Thus, Defendants are violating Judge
         Koprowski's Order     to  Show   Cause   with Temporary Restraints
         Pursuant to Rule 4:52 ("Order") entered July 31, 2018.        Among
         other things, and as Defendants agreed, the Order provided that
         Defendants "will block access to New Jersey IP addresses and
         mobile devices."      That Order remains in full force and effect
         notwithstanding the removal of this matter to the United States
         District Court for the District of New Jersey.             However,
         Defendants' websites were accessed by New Jersey Division cif
         Consumer Affairs investigators on August 27, 2018 and August 28,
         ~ U'l~ using New jersey-based IP addresses on desktop aria m~k~ile
         device . This is a violation of the Order.

                    Notably,   at the          hearing in this                           matter on July 31,               2018,




                              124 Halsey Street• TELEPxoNE:(973)648-4802• FAx:(973)648-3956
                         New Jersey Is Arti Equal Opportunity Employer • P~•ir~ted orc Recycled Paper and Recyclable
Case 3:19-cv-04753-AET-TJB Document 18-13 Filed 02/20/19 Page 3 of 4 PageID: 1319

                                                              August 30, 2018
                                                                        Page 2

  Defendants specifically indicated that they would block access
  to the websites from New Jersey IP addresses.     For example,
  Defendants stated:

        After [Defendants] received the cease and desist order
        from the Attorney General, [Defendants] voluntarily
        instituted a block on all New Jersey IP addresses.
        Subsequent to that [Defendants] instituted a block on
        all mobile devices because [Defendants] found that
        people accessing the website on their cell phones were
        actually able to get around it         So [Defendants]
        blocked   all  mobile  access   to  sites
        [Defendants]   are  taking   every  proactive   measure
        voluntarily to prevent these files to come    into  the
        hands of New Jersey downloaders.

  (July 31, 2018 Transcript of Oral Argument re Order to Show
  Cause with Temporary Restraints Pursuant to Rule 4:52 at
  18:10-25.)

       The Court thus found that Defendants "indicated that the
  status quo is that      there is no access right now, but there
  will be no access to New Jersey residents with a New Jersey IP
  address and with a mobile device starting [August 1, 2018].. .
  and access will be denied to the extent that it can be denied to
  the New Jersey residents         and to those people with mobile
  devices."  (Tr. at 46:13-18; 47:8-10.)

       Accordingly, the Court ordered "that [Defendants] will bar
  New Jersey citizens [] from accessing the site by way of either
  [] their IP's or [] their other devices."    (Tr. at 56:13-16.)
  Defendants have failed to abide by their own  representations to
  the Court, and are in clear violation of the Order.    We demand
  that they immediately take steps to comply with the Order,
  including by restricting access through New Jersey IP addresses
  to Defendants' websites.

       We also note that the ab,7...ity of a New Jersey resident to
  view Defendants' websites in violation of the Order may also
  violate the New Jersey Consumer Fraud Act, N.J.S.A. 56:8-2 and
  the Regulations Governing General Advertising, N.J.A.C. 13:45A-
  9.1 et seq. because at a minimum the https://defcad.com website
  is now selling or offering for sale to New Jersey residents the
  CAD fIles at issue, even if snipping tc~ a. New J~r~ey dc~c~r~~~ is
  blocked. Please inform this office by the close of business on
  Tuesday, September 4, 2018 that Defendants have restricted
Case 3:19-cv-04753-AET-TJB Document 18-13 Filed 02/20/19 Page 4 of 4 PageID: 1320

                                                              August 30, 2018
                                                                       Page 3

  access to Defendants' websites to all New Jersey IP addresses.

          Additionally, this office reached out to you and your co-
  counsel, Chad Flores, Esq. via e-mail on August 28, 2018
  regarding Defendants' distribution of a link to a YouTube video
  that contained a request that viewers host 3D gun files
  themselves.       We asked that your clients cease and desist from
  any and all additional efforts to have others host any 3D gun
  files and that you acknowledge your clients' consent to this
  request.         Though Defendants have since revised that video, it
  is still available to be viewed and contains a solicitation for
  funds which in turn will be used, at least in part, to develop a
  ~~CO1'1tY'a.Ct X" and ~~C011tY'aCt Y" consisting Of "more defense teCrl"
  to be made available to the public.             V~Te remind you that the
  Order also prohibits Defendants from uploading any additional
  files      through   Defendants'     websites  or    otherwise.   Please
  acknowledge, by the close of business on Tuesday, September 4,
  2018, that Defendants will cease and desist from any efforts to
  upload any additional files.

       We invite any discussion          on   the   above   issues   and   look
  forward to your response.



                                Sincerely,

                                GURBIR S. GREWAL
                                ATTORNEY GENERAL OF NEW JERSEY


                                BY        vt,~,-- ~~ ~~~/'~~"fit
                                       anine N. Matton           ~
                                       ssistant Attorney General


  c:    Matthew A. Goldstein, Esc{. (via email only)
        Chad Flores, Esq. (via email only)
